NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JAN 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-50142

              Plaintiff - Appellee,              D.C. No. 3:14-cr-03355-GT

    v.
                                                 MEMORANDUM*
 ENRIQUE ORTUNO-ORTIZ,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                     Gordon Thompson, District Judge, Presiding

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Enrique Ortuno-Ortiz appeals the 14-month custodial sentence and the one-

year term of supervised release imposed following his guilty-plea conviction for

improper entry by an alien, in violation of 8 U.S.C. § 1325. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ortuno-Ortiz argues that the district court procedurally erred by failing to

explain the sentence adequately. He asserts that the court failed to cite any

reasons for the upward variance, erroneously paraphrased the presentence report,

and did not address his non-frivolous mitigating arguments. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the court considered Ortuno-Ortiz’s

sentencing arguments, but believed that an upward variance to 14 months was

warranted in light of Ortuno-Ortiz’s three prior immigration convictions and the

length of the sentences imposed in those cases. Its explanation was sufficient.

See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).


      Ortuno-Ortiz also contends that his custodial sentence and supervised release

term are substantively unreasonable in light of his motive for reentry and status as

a deportable alien. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the totality of the circumstances, including Ortuno-Ortiz’s criminal history.

See id.; U.S.S.G. § 5D1.1 cmt. n.5 (supervised release for deportable alien is

appropriate if it would provide added deterrence and protection).

      AFFIRMED.

                                          2                                     15-50142